                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION


JIMMY LEE MEDINA,                                 CV-19-44-H-BMM-JTJ

                 Plaintiff,

       vs.
                                                           ORDER
ARRON GRAHAM, JIM
SALMONSEN, THOMAS WILSON,
CARRIE WALSTEAD, CHRISTINE
SLAUGHTER,

                 Defendants.



      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on December 13, 2019. (Doc. 13). The

Magistrate Judge recommended that this matter be dismissed as Medina has failed

to notify the Court of his change of address within 60 days after mail was returned

as undeliverable to him. (Doc. 13); Local Rule 5.3. Neither party filed objections

and Medina has not provided an updated address. The Court reviews for clear

error any portion to which no party specifically objected. McDonnell Douglas


                                         1
Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The

Magistrate Judge correctly concluded that this case should be dismissed without

prejudice for failure to comply with Local Rule 5.3.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 13) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED:

      1. This case is DISMISSED without prejudice.

      2. The Clerk is directed to enter judgment accordingly.

      DATED this 27th day of January, 2020.




                                         2
